Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 2015/080828, “Black”).

Regarding claim 1, Black anticipates An electronic device, comprising:
a substrate (Figs. 3A-B, [0014]; the slot 110 is on a substrate-integrated waveguide);
a plurality of conductive patterns disposed on the substrate (Figs. 3A-B, [0018]; the vias 362 are a plurality of conductive patterns disposed on the substrate); 
and a tunable element disposed on at least one conductive pattern in the plurality of conductive patterns and comprising a first pad, a second pad, and a third pad (Figs. 3A-B, [0018]; the lumped elements 351 and 352 are disposed on at least one conductive pattern in the plurality of conductive patterns and comprising three pads),
wherein the first pad, the second pad, and the third pad are separated from each other (Figs. 3A-B, [0018]; the three pads of the elements 351 and 352 are separated from each other), 
the first pad and the second pad are overlapped with the at least one conductive pattern in the plurality of conductive patterns (Figs. 3A-B, 4, [0018]; the pads are overlapped with the vis 362), 
and the third pad is disposed between the first pad and the second pad (Figs. 3A-B, [0018]; the middle pad is disposed between the two outside pads).

Regarding claim 2, Black anticipates the first pad and the second pad are electrically connected to one conductive pattern in the plurality of conductive patterns (Figs. 3A-B, [0018]; the outside pads are each electrically connected to one via 362).

Regarding claim 3, Black anticipates the one conductive pattern has an opening, and the tunable element is disposed to traverse the opening (Figs. 2B, 3A-B, 4, [0014], [0018]; the conductive pattern has a slot 110 and 340 and the lumped element is disposed to traverse the slot).

Regarding claim 5, Black anticipates the first pad is electrically connected to one conductive pattern in the plurality of conductive patterns, and the second pad is electrically connected to another conductive pattern in the plurality of conductive patterns (Figs. 3A-B, [0018]; the outside pads are each electrically connected different vias 362).

Regarding claim 6, Black anticipates there is a gap between the one conductive pattern and the other conductive pattern, and the tunable element is disposed to traverse the gap (Figs. 2B, 3A-B, 4, [0014], [0018]; the slot 110, 340 is between the two vias 362 and the lumped element is disposed to traverse the slot).

Regarding claim 8, Black anticipates a transmission line disposed on the substrate, and the substrate is located between the transmission line and the plurality of conductive patterns (Figs. 2B, 3A-B, 4, [0014], [0018]; the stripline 322 is a transmission line disposed on the substrate, and the substrate is located between the transmission line and the plurality of the vias 362).

Regarding claim 9, Black anticipates the plurality of conductive patterns are used as transmission lines (Figs. 2B, 3A-B, 4, [0014], [0018]; the conductive vias 362 can be used for transmission. Examiner’s notes: the recited phrase: “are used as transmission lines” is construed as the ability to perform or as the intended use.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

Regarding claim 10, Black anticipates a conductive layer disposed on the substrate, and the substrate is located between the conductive layer and the plurality of conductive patterns (Figs. 2B, 3A-B, 4, [0014], [0018]; the lower conductor layer 330 is disposed on the substrate, and the substrate is located between the conductive layer and the plurality of conductive patterns).

Regarding claim 11, Black anticipates a signal line disposed on the substrate and electrically connected to the third pad of the tunable element (Figs. 2B, 3A-B, 4, [0014], [0018]; the control line 360 is a signal line disposed on the substrate and electrically connected to the third pad of the tunable element).

Regarding claim 12, Black anticipates conductive layer and the plurality of conductive patterns, wherein the conductive layer is connected to a ground voltage (Figs. 2B, 3A-B, 4, B, [0014], [0016], [0018], [0024]; the ground body 100 is on a lower metal layer, for example the lower conductor layer 330 or the lower ground plane 604).

Regarding claim 14, Black anticipates the tunable element comprises a plurality of varactors (Figs. 2B, 3A-B, 4, [0014], [0018]; the tunable element comprises a plurality of PIN diodes or varactors).

Regarding claim 15, Black anticipates the tunable element is a variable capacitor formed by a liquid-crystal device, a microelectromechanical system, or the like (Figs. 2B, 3A-B, 4, B, [0014], [0016], [0018], [0024]; the tunable element comprises a plurality of PIN diodes or varactors which is a microelectromechanical system).

Regarding claim 16, Black anticipates the tunable element is a package of any combination of capacitors, resistors, inductors, μLEDs, diodes, transistors, and the like (Figs. 2B, 3A-B, 4, B, [0014], [0016], [0018], [0024]; the tunable element comprises a plurality of PIN diodes or varactors).

Regarding claim 17, Black anticipates the tunable element comprises three or more pads (Figs. 2B, 3A-B, 4, B, [0014], [0016], [0018], [0024]; the tunable element comprises three or more pads).

Regarding claim 18, Black anticipates the electronic device is a radio frequency device (Figs. 2B, 3A-B, 4, B, [0014], [0016], [0018], [0024]; the device comprises an RF choke 145).

Regarding claim 20, Black anticipates the first pad, the second pad, and the third pad are respectively electrically connected to three different conductive patterns in the plurality of conductive patterns (Figs. 2B, 3A-B, 4, B, [0014], [0016], [0018], [0024]; the first, second and third pads are respectively electrically connected to three different vias 362).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to claim 1 above, and further in view of Hacker et al. (US 6,919,862, “Hacker”).

Regarding claim 4, Black discloses the claimed invention as applied to claim 2, above.
Black does not disclose a first solder and a second solder, wherein the first pad and the second pad are directly electrically connected to the one conductive pattern via the first solder and the second solder, respectively.
Hacker discloses a first solder and a second solder, wherein the first pad and the second pad are directly electrically connected to the one conductive pattern via the first solder and the second solder, respectively (col. 6, lines 33-40; different layers are stacked with the strips or patches aligned and bonded together with solder).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Black’s device with Hacker’s solder because Hacker teaches that the use of solder for bonding layers in an electronic package is a commonly used industry standard practice.

Regarding claim 7, Black discloses the claimed invention as applied to claim 5, above.
Black does not disclose a first solder and a second solder, wherein the first pad is directly electrically connected to the one conductive pattern via the first solder, and the second pad is directly electrically connected to the other conductive pattern via the second solder (col. 6, lines 33-40; different layers are stacked with the strips or patches aligned and bonded together with solder).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Black’s device with Hacker’s solder because Hacker teaches that the use of solder for bonding layers in an electronic package is a commonly used industry standard practice.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to claim 1 above, and further in view of Murakami (JP 2006261801, “Murakami.” Examiner’s note: Murakami is on file in the IDS on 8/30/2022).

Regarding claim 13, Black discloses the claimed invention as applied to claim 1, above.
Black does not disclose an isolation layer disposed on the substrate, and the plurality of conductive patterns are separated from each other via the isolation layer.
Murakami discloses an isolation layer disposed on the substrate, and the plurality of conductive patterns are separated from each other via the isolation layer (Fig. 1, Abstract; the switch 11 has an insulating film 24 for covering the end of the adjacent feeding element 13).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Black’s device with Murakami’s isolation layer in order to improve an isolation characteristic of a switch and suppressing reflection in a switch section, as suggested by Murakami at Abstract.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to claim 1 above, and further in view of Chuang et al. (US 2020/0075503, “Chuang”).

Regarding claim 19, Black discloses the claimed invention as applied to claim 1, above.
Black does not disclose the plurality of conductive patterns restrict an output area of an electromagnetic wave transmitted under the plurality of conductive patterns.
Chuang discloses the plurality of conductive patterns restrict an output area of an electromagnetic wave transmitted under the plurality of conductive patterns (Fig. 1F, [0040], [0059], [0092]; the conductive structures 108S together function as an electromagnetic wave shielding structure).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Black’s device with Chuang’s conductive structures in order prevent electromagnetic waves from reaching and affecting the operations of the device, as suggested by Chuang at [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847